Citation Nr: 1635639	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  07-09 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran had recognized Philippine guerilla service in the United States Army Forces in the Far East (USAFFE) from December 1944 to March 1945, and from April 1945 to June 1946. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which, in pertinent part, denied the Veteran's claim for SMC based on the need for regular A&A or by reason of being housebound. 

The Board remanded the Veteran's claim in April 2014 and November 2014.

The appeal has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or by reason of being housebound.  Service connection is in effect for the following:  Post traumatic stress disorder (50%); moderately severe injury to right thigh (XIII-XV) (30%); hypertensive cardiovascular disease associated with hypertension (30%); history of paralysis, peripheral neuropathy of the right lower extremity with sciatic nerve involvement (20%); peripheral neuropathy, left lower extremity (20%); hypertension (10%); peripheral neuropathy, right upper extremity (10%); peripheral neuropathy, left upper extremity (10%); gastroduodenal ulcer (10%); and scar (0%).  He has a combined disability rating of 90 percent, effective from September 11, 2006.  He has had individual unemployability since May 20, 1997.

Having carefully reviewed the evidence of record, the Board finds that remand is required.  A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the record shows that the recent January 2015 VA examination report does not provide the information sought by the Board.

Report of VA examination dated January 2015 reflects that the Veteran is not permanently bedridden or currently hospitalized.  He was accompanied to the appointment in a private vehicle by a family member.  A typical day was described as:  "The Veteran typically spends his day doing sedentary stuff.  He reads the newspaper and watches the television. Sometimes he gets to go out to a nearby store to buy newspaper accompanied by a family member/ relative."  The Veteran did not use an orthopedic or prosthetic appliance.  The Veteran reported dizziness once or more daily; mild (occasional) memory loss; imbalance affecting the ability to ambulate (weekly one or more).  The examiner found that there are body parts or system impairments that affect the Veteran's ability to protect himself from the daily environment.  The impairments were set out as follows: Vertigo/benign paroxysmal positional vertigo (BPPV); bilateral impaired hearing; benign prostatic hypertrophy (BPH); hypertensive cardiovascular disease; healed scars of the right thigh with residual muscle injury involving weakness; gout and degenerative arthritis; and age-related cognitive decline.  With respect to service-connected disability, hypertensive cardiovascular disease was described as "NIF Class I-B."  It was noted that the veteran treated hypertension for several years with medication and that his blood pressure ranged from 130-160/70-80 mmHg.  With regard to service-connected right lower extremity muscle injury, the examiner noted weakness as compared to left side.  Vertigo, gout with degenerative arthritis, and age-related cognitive decline are not service-connected disabilities.  Objectively, the Veteran had stooped posture, good nutrition, and ataxic gait.  The Veteran could not walk without the assistance of another person, and did not require a wheelchair.  He did not need aid for ambulation, but could only leave the house accompanied by another person.  The impairments were characterized as permanent.  There was no best corrected vision 5/2000 or worse in both eyes; and no spine limitation of motion or deformity.  There was abnormal function of the upper extremities described as mild or moderate on the left and right causing some difficulty with self-feeding, dressing/undressing, self-bathing, self-grooming, and toileting ability.  There was abnormal function of the lower extremities described bilateral limitation of motion, but normal weight-bearing and propulsion.  The Veteran reported that his legs seem "heavy."  The Veteran's balance was abnormal due to vertigo.  During the examination, the Veteran was noted have developed a vertigo attack while being assisted to lie down for examination.  Clinical findings were positive for flexion contracture, index finger of the R hand; the Veteran would only make a fist 80%; there were Heberden's and Bouchard's Nodes of both hands; there was crepitus of both knee joints.  Concerning mental status, the Veteran was competent to handle his benefit, payments, pay bills, and manage financial affairs.  The examiner stated that:

The veteran is an elderly gentleman who has to be assisted even while walking due to unsteady gait.  He walks gingerly (taking small steps) as though afraid to fall and get dizzy with sudden movements.

The following conditions render the veteran in need of regular aid and attendance:

1. Vertigo/ BPPV
2. Cataract S/P cataract surgery, OU.
3. Impaired hearing, AU
4. Arthritis, degenerative
5. Age-Related Cognitive Decline
6. Peripheral Neuropathy

The examiner explained that the Veteran's dizziness was due to vestibular disorder and not his service connected heart disease.

While the VA examination is comprehensive, it does not indicate whether the Veteran's functional impairments, alone or in combination, that arise from service-connected disability render the him housebound or in need or regular aid and attendance of another person, to include whether his service-connected disabilities renders him unable to protect himself from the hazards or dangers incident to his daily environment.  As such, the examination report is inadequate and an addendum is necessary.

Also, the record shows that the November 2014 Board remand directed the examiner to review an "October 2010" medical opinion, when the Board intended him/her to review a 2006 VA medical opinion.  Although this error is harmless, as remand is again necessary, the examiner should consider the 2006 VA medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The January 2015 VA examination report should be returned to the examiner for an addendum that addresses whether the Veteran's functional impairments, alone or in combination, that arise from service-connected disability render the him housebound or in need or regular aid and attendance of another person, to include whether service-connected disability (individually or in combination) render him unable to protect himself from the hazards or dangers incident to his daily environment.  The January 2015 VA examination report indicated that peripheral neuropathy was one of the conditions that render the Veteran in need of regular aid and attendance, but it was unclear if this was alone or in conjunction with the other listed nonservice-connected conditions.

The claims file should be reviewed and noted in the addendum to the examination report, to include the 2006 VA medical opinion that the Veteran's episodic dizziness requires he have aid and attendance.

If the examiner in unavailable, another qualified medical professional should provide the information requested.

2.  The RO should then readjudicate the claim.  If the benefits sought on appeal remain denied, the RO should furnish to the Veteran supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

